      Case 2:19-cv-01252-JAD-VCF Document 102
                                          101 Filed 07/02/20
                                                    06/30/20 Page 1 of 3
                                                                       4




 I   NICHOLAS J. SANTORO, ESQ.
     Nevada Bar No. 532
2
     JAMES E. WHITMIRE, ESQ.
 a
 J   Nevada Bar No. 6533
     SANTORO WHITMIRE
4    10100 West Charleston Blvd., Ste. 250
     Las Vegas, Nevada 89135
 5
     Tel.: (702) 948-8771 I Fax: (702) 948-8773
 6   Email: nsantoro@santoronevada.com
             j whitmire@santoronevada. com
 7
     Charles R. Messer
 8   California Bar No. I 0l 094
     CARLSON & MESSER LLP
 9
     5901 W. Century Blvd., Ste. 1200
10   Los Angeles, CA 90045
     Telephone (3 1 0) 242-2202
11   Email: messerc@cmtlaw.com
     Admitted Pro Hac Vice
t2
     Attorneysfor Plaintffi Nevada Power Company and
l3
     Sierra Pacific Power Company
l4
l5                                           T]NITED STATES DISTRICT COURT

t6                                                  DISTRICT OF NEVADA

17   NEVADA POWER COMPANY dlblaNV Energy                                  Case No. 2:19-cv-01252
     and SIERRA PACIFIC POWER COMPANY
t8   d/b/aNV Energy,
                                                                          STIPULATION TO EXTEND
l9                                    Plaintiffs,                         BRIEFING SCHEDULE PERTAINING
                                                                          TO DEFENDANTS' RULE 12(bX2)
20   v                                                                    AND RULE 12(bX6) MOTTONS TO
                                                                          DISMISS
2t   TRENCH FRANCE, S.A.S. and TRENCH
     LIMITED,
22                                                                                 ECF Nos 99, 101
                                      Defendants
23

24                      On June 25, 2020, Defendants Trench Limited and Trench France S.A.S. filed            separate

25   Motions to Dismiss the Second Amended Complaint pursuant to Rules l2(b)(2) and 12(bX6).                      See

26   ECF Nos. 96 and 97. The Plaintiffs' responses to both motions are currently due on July 9,2020 and

27   the Defendants' reply briefs in support of the motions to dismiss are currently due on July 16,2020.

28                      Also on June25,2020, the Defendants filed    a   Motion to Extend Time, to modifu the briefing

     {001 36191;1   }                                 21839'1 19vl
      Case 2:19-cv-01252-JAD-VCF Document 102
                                          101 Filed 07/02/20
                                                    06/30/20 Page 2 of 3
                                                                       4




 I   schedule on their          Motions.   See ECF no. 99.

 2              As noted in the Motions, jurisdictional discovery is open until August 10, 2020. The
 J   jurisdictional discovery which is currently pending are the Plaintiffs' June 18, 2020 Requests for

 4   Production, which were served on both Defendants. The Plaintiffs anticipate that this jurisdictional

 5   discovery           will provide a basis for additional briefing on the Defendant's Rule I2(b)(2) motion                to

 6   dismiss for lack ofjurisdiction. The defendant's discovery responses and document productions are

 7   not due until July 21,2020, which is after the current July 9, 2020 response deadline.

 8              The parties wish to avoid the expense and inefficiency of filing two briefs (a pre-discovery
 9   brief, and a post-discovery brief) on the Rule 12(b)(2) motion. A single post-discovery brief on
10   jurisdiction should be sufficient. In addition, the parties seek              a short extension of the   briefing schedule
ll   on the 12(6)(6) motions due to the intervening Independence Day holiday.
T2
                For those reasons, the Plaintiffs and the Trench defendants, by and through their respective
l3
     counsel undersigned, hereby stipulate and respectfully request an order that Plaintiffs shall have until
t4
     August 31,2020 to file their response to the Defendants' Rule l2(b)(2) motions to dismiss (ECF Nos.
l5
     96 and 97) andDefendants' shall have until September 14,2020to file their reply briefs in support
I6
     of the Rule l2(b)(2) motion to dismiss (ECF Nos. 96 and97).
t7
                Further, the Plaintiffs' response to the Rule 12(b)(6) motion (ECF Nos. 96 and 97) shall be
l8
     due on July 16, 2020 and the Defendants' shall have until July 30, 2020 to file their reply brief in
t9
     support of the Rule l2(b)(6) motions to dismiss (ECF Nos. 96 and97).
20
                    If   granted, this Stipulation and Order     will      resolve the Defendants' Motion to Extend Time,
2l
     ECF no. 99.
22
                    These extensions are made in good faith and not for purpose of delay.
23
                    DATED this 30th day of June,2020.
24

25

26    SAI\TORO WHITMIRE                                                    BOWMAN AND BROOKE LLP

27

28           /s/Iames F. Whitmi                nerrniccinn)

     {00136191;1}                                      21 8391   1   9v1                                           2
      Case 2:19-cv-01252-JAD-VCF Document 102
                                          101 Filed 07/02/20
                                                    06/30/20 Page 3 of 3
                                                                       4



              Nicholas J. Santoro                                        By: /s/Curtis J. Busbv (with permission)
 I            Nevada BarNo. 532
              James E. Whitmire                                              Curtis J. Busby
2
              Nevada Bar No. 6533                                            Nevada BarNo. 6581
J             SANTOR WHITMIRE                                                Suite 1600, Phoenix Plaza
              10100 West Charleston Blvd., Ste 250                           2901 North Central Avenue
4             Las Vegas, Nevada 89135                                        Phoenix, Aizona 85012-27 3 6

 5             Charles R. Messer Qtro hnc vice)                              Mario D. Valencia
              CARLSO}{ & MESSER LLP                                          Nevada Bar No. 6154
 6
              5901 W. Century Blvd., Ste. 1200                               Attorney at Lawo LLC
 7            Los Angeles, Califomia 90045                                   40 S. Stephanie St., Ste.201
                                                                             Henderson, Nevada 89012
 8            Attorneys for Plaintiffs Nevada Power
              Company and Sierra Pacific Power                               Attomeys   for Defendants Trench France,
 9             Company                                                       S.A.S. and Trench Limited
10

11

12   IT IS SO ORDERED:

l3                   DATED:

l4                                                       ORDER

15                                                UNITED STATES DISTRICT COURT
           Based on the parties' stipulation [ECF No. 101] and good cause appearing, IT IS SO
t6   ORDERED. Plaintiffs' deadline to respond to the FRCP 12(b)(2) portion of the motion to
     dismiss (docketed as ECF No. 96) is extended to August 31, 2020, and the Trench
t7
     defendants' reply is due September 14, 2020; Plaintiffs' deadline to respond to the FRCP
t8   12(b)(6) portion of the motion to dismiss (docketed as ECF No. 97) is extended to July 16,
     2020, and the Trench defendants' reply is due July 30, 2020.
t9
                     The motion to extend deadlines [ECF No. 99] is DENIED as moot.
20

2l
                                                                        _________________________________
22                                                                      U.S. District Judge Jennifer A. Dorsey
23
                                                                        Dated: July 2, 2020

24

25

26

27

28


     {00136'191;1}                                  21 8391   1   9v1                                          J
